Citation Nr: 0829968	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-39 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1964 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that in the particular case of claims of 
PTSD due to a personal assault, VA has established special 
procedures for evidentiary development.  Patton v. West, 12 
Vet. App. 272, 277 (1999).   The Court advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors, such as requests for change of military 
occupational specialty or duty assignment, increased use or 
abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.

Since the Court's holding in Patton, supra, there has been an 
amendment to the law pertaining to PTSD.  The provisions of 
38 C.F.R. § 3.304(f) were amended pursuant to 67 Fed. Reg. 
10330-10332 (March 7, 2002) to include a new provision 
concerning PTSD in assault cases.  In particular, the new 
provisions provide guidance concerning the type of evidence 
that may be relevant in corroborating a veteran's statement 
regarding the occurrence of a stressor in claims for service 
connection of PTSD resulting from personal assault.  This 
amendment indicates if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
 Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2007).  The veteran in this case has claimed 
that he was physically assaulted by a group of fellow 
recruits during basic training.  The veteran further claims 
that a Chief Petty Officer (CPO) poured a five-gallon bucket 
of red lead paint on the veteran while the veteran was 
stationed on the USS Comstock.  Despite his claims, there is 
no evidence in the record that the veteran was ever informed 
of the alternative forms of evidence that he could use to 
prove the occurrence of his claimed in-service assault.  
Therefore, a remand is necessary so that the RO may send the 
veteran a proper stressor development letter.  

With regard to the second PTSD element, that of an in-service 
stressor, the Board notes that there has been no attempt to 
verify the veteran's allegations.  The Board notes that there 
is currently sufficient evidence in the record to attempt 
verification of one of the veteran's alleged in-service 
stressors.  In this regard, the veteran claims that he was 
forced to take a quarter deck watch with no cover from sniper 
fire while he was stationed on the U.S.S. Comstock, in the 
waters off-shore of Vietnam.  Though the veteran does not 
give a specific date for the incident, his service records 
indicate that the veteran only had two months and sixteen 
days of foreign service.  Further evidence in the record 
indicates that the veteran's overseas service likely occurred 
from April to June 1965.  

As the verification of a claimed stressor is integral to the 
veteran's claim, the RO should obtain the deck logs of the 
U.S.S. Comstock as well as the and morning reports for the 
veteran's unit to aid in determining if the details alleged 
by the veteran are accurate.  Therefore, a remand is 
necessary so that the RO may send the veteran a proper 
stressor development letter and attempt to verify the 
veteran's claimed in-service stressors.

If a stressor is verified, the veteran should be scheduled 
for a VA psychiatric examination for the purpose of 
determining the etiology of any psychiatric disability 
diagnosed.  Based on examination findings, historical 
records, and medical principles, the physician should give a 
medical opinion, with full rationale, as to whether the 
veteran currently has PTSD.  The examiner should specifically 
identify the verified stressor which is responsible for any 
diagnosed PTSD.  Additionally, if the examiner notes the 
presence of any coexistent psychiatric disability, an opinion 
should be provided as to whether such psychiatric disability 
is as likely as not related to service.  

Further, the Board observes that the veteran is in receipt of 
monthly disability benefits from the Social Security 
Administration (SSA).  The veteran's receipt of social 
security disability income was documented in several records 
including VA medical records from May 2005 and November 2005; 
a letter from VA to the veteran July 1994; and a statement 
submitted to VA by the veteran in June 1994.  However, SSA's 
decision to grant benefits, and the records upon which that 
decision was based, are not associated with the claims file.  
Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the RO should obtain and associate such records 
with the veteran's claims file.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. 	The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the veteran.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

2.	The RO should provide the veteran with 
an appropriate stressor development 
letter.  The veteran should also be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in section 3.304(f)(3) 
should be included in the notification to 
the veteran.

3.	The RO should contact the veteran and 
offer him the opportunity to provide any 
additional information he can remember 
regarding any claimed stressors as well as 
inform him of the importance of providing 
as much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including specific dates, 
and identifying information concerning any 
other individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

4. 	With this information, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the appropriate service 
department and or any other appropriate 
agency for verification of the alleged 
stressful events in service and each 
agency should be provided with a copy of 
any information obtained above and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search of 
unit and organizational histories, 
including morning reports and after action 
reports should be consulted in an effort 
to verify stressors.  A specific search 
should be conducted for the period between 
April 1965 and June 1965.

5.	The RO should contact the National 
Archives and Records Administration (NARA) 
and request that it provide that it 
provide copies of the deck logs for the 
U.S.S. Comstock for the period April 1965 
and June 1965.

6.	The RO should ask the Naval Historical 
Center for a copy of the command history 
for the U.S.S. Comstock from April 1965 
and June 1965.

7. 	Following the receipt of a 
response from the entities as outlined 
above, the RO should prepare a report 
detailing the nature of any stressor which 
it has determined is established by the 
record as having occurred.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

8.  	If an in-service stressor is 
verified, the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The claims file should be 
reviewed.  A summary of any verified in-
service stressors should be provided to 
the examiner and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  Additionally, if the 
examiner notes the presence of any 
coexistent psychiatric disability, an 
opinion should be provided as to whether 
such psychiatric disability is as likely 
as not related to service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

9.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


